                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
      Plaintiff,                               )    No. CR 07-69
vs.                                            )
                                               )
JAMES ROBY,                                    )
                                               )
      Defendant,                               )
                                               )

                      MOTION FOR SHOW CAUSE HEARING

      The United States hereby moves for a show cause hearing in the above

matter and states as follows:

      1.     A debtor’s examination was schedule in the above matter for March 3,

2021. (DK #49).

      2.     On February 22, 2021, the Linn County Sheriff’s Office sent a return of

service to the United States indicating a diligent service. (Government Exhibit A).

      3.     The address provided in the exhibit appears to be the correct address.

The Defendant has not provided a new address as required by the criminal

judgment and 18 U.S.C. § 3612(b)(1)(F).

      4.     The Deputy Sheriff in his return of service indicates that the

Defendant has “many cameras, dogs in the house, no call backs. unable to locate.

avoiding service.” (Ex. A).

      5.     The United States had previously attempted to serve Defendant for a

debtor’s examination and it appears on that occasion and perhaps others he has

attempted to avoid service. Previous examinations before the court had to be

                                           1


       Case 1:07-cr-00069-LRR-MAR Document 52 Filed 04/15/21 Page 1 of 3
cancelled because of the inability to effectuate personal service on the Defendant.

      6.     Defendant owes $361,023.41 as of April 15, 2021.

      7.     On February 23, 2021, the debtor’s examination was cancelled. (DK #51).

      8.      In paragraph 11 of the plea agreement signed by defendant on August

6, 2007, defendant agrees to submit to a debtor exam whenever requested. (DK #7).

      9.     In addition to the requirement under the terms of the plea agreement

to cooperate with the United States in the collection of his restitution, 18 U.S.C.

§ 3664(m)(1)(A) states the United States, in collection of restitution, may use the

provisions of subchapter C of chapter 227 ( 18 U.S.C. § 3571-3574) and subchapter

B of chapter 229 (18 U.S. C. § 3611-3615), in addition to all other available and

reasonable means.

      10.    18 U.S.C. § 3613(a) allows the enforcement of restitution to include all

the practices and procedures for the enforcement of a civil judgment under state

and federal law, which includes Rule 69(a)(2) of the Federal Rules of Civil Procedure

which includes the discovery from a judgment debtor.

      WHEREFORE, the United States respectfully requests the Court set this

matter for a hearing at which defendant should show cause as to why he should not be

found in contempt for failing to submit for a debtor’s examination at the request of the

United States, and further requests a debtor examination to take place immediately

after said hearing. The United States further requests, the Court direct the United

States Marshal to secure defendant’s presence at the hearing.




                                            2


      Case 1:07-cr-00069-LRR-MAR Document 52 Filed 04/15/21 Page 2 of 3
                                    Respectfully submitted,

                                    SEAN R. BERRY
                                    Acting United States Attorney

                                    By: s/Martin J. McLaughlin

                                    MARTIN J. McLAUGHLIN
                                    Assistant United States Attorney
                                    111 Seventh Avenue SE, Box 1
                                    Cedar Rapids, Iowa 52401
                                    Marty.McLaughlin@usdoj.gov
                                    319-363-6333
                                    319-363-1990 (Fax)




                                3


Case 1:07-cr-00069-LRR-MAR Document 52 Filed 04/15/21 Page 3 of 3
